DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akiba et al. (U.S. Publication No. 2010/0181681) in view of Takahashi et al. (EP 1126003), further in view of Onodera (JP 2019-136845).
Regarding claim 4, Akiba teaches a cutting method of a wafer for cutting an insulating film (Fig. 6, insulating film 10) provided on a substrate (substrate 1P), on a front face side (top) of the wafer on which a device is formed in each of a plurality of regions partitioned by scheduled division lines set in a grating pattern (see Fig. 4a), the cutting method comprising:

a modifying step to make a thickness of an outer circumferential portion of the cutting blade smaller than a thickness of an inner circumferential portion of the cutting blade (see Fig. 5-6, blade is tapered with a thinner edge than center);
a holding step of sucking and holding a rear face side (see Fig. 17a, vacuum stage 54 holds bottom side) positioned on an opposite side to the front face side of the wafer by a chuck table to hold the wafer in a state in which the front face side is exposed (see Fig. 17a-b); and
a first cutting step of cutting the insulating film (Fig. 17b and 6) positioned on the front face side along each of the scheduled division lines using the cutting blade.
Akiba does not teach the details of the blade itself, such as in which abrasive particles are fixed by a binder at least part of which is glassy carbon.  
However, Takahashi teaches another dicing blade in which the blade is formed of abrasive particles (diamond or cBN, paragraph [0007] and [0032]) in a glassy carbon binder (paragraph [0007]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that this blade could have been used as the dicing blade of Akiba because Takahashi teaches that this blade reduces frictional heat, increases the strength of the particles, and improves the surface of the cut material (see paragraphs [0007]-[0014]).
Akiba in view of Takahashi does not specifically teach now the blade is shaped, such as shaping the blade by making the cutting blade into a linear groove formed in a dresser board.  
However, Onodera teaches another dicing blade in which the blade is shaped using a dresser board groove (see Fig. 9-12).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that a dresser board could have been used because this allows for a blade to be kept sharp during dicing procedures.

Regarding claim 5, Akiba in view of Takahashi and Onodera teaches the cutting method according to claim 4, wherein, in the cutting step, the insulating film is cut using the cutting blade in which the abrasive particles have an average particle size equal to or smaller than 12 um (see Takahashi paragraph [0055], diamond abrasive is 3-8 um).

Regarding claim 7, Akiba in view of Takahashi and Onodera teaches the cutting method according to claim 4, wherein the cut grooves have opposing side walls that are parallel to each other (see Onodera Fig. 9).

Regarding claim 9, Akiba in view of Takahashi and Onodera teaches the cutting method according to claim 8, wherein the second cutting step is performed using the cutting blade used in forming the cut grooves in the insulating film or another cutting blade different from the cutting blade used in forming the cut grooves (it is inherent that either the same blade or a different blade would be used; see also Akiba Fig. 8, teaching a different blade used).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba in view of Takahashi and Onodera, further in view of Ishii (JP 2018-094646)
Regarding claim 6, Akiba in view of Takahashi and Onodera teaches the cutting method according to claim 4, wherein the outer circumferential portion of the cutting blade is thinned to have a uniform width according to a width of the groove formed in the dresser board.
However, Ishii teaches a blade shape in which the outer edge is formed of a thin, uniform width (Fig. 4F).  It would have been obvious to a person of skill in the art at the time of the effective filing date that a similar blade profile could have been used in the method of Akiba in view of Takahashi because Ishii teaches that it reduces dependence on dresser board shaping while using the blade, instead allowing the blade to dress itself as it cuts (see paragraph [0023]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akiba in view of Takahashi and Onodera, further in view of Brouvillette et al. (U.S. Publication No. 2001/0023979)
Regarding claim 8, Akiba in view of Takahashi and Onodera teaches the cutting method according to claim 4, further comprising a second cutting step of cutting the substrate from a bottom of the cut grooves to a rear face side of the wafer.
Akiba teaches a 2-blade cutting method (see Fig. 5-7), but does not specifically teach the cuts being on opposite surfaces.  
However, Brouvillette teaches flipping the wafer over prior to a second cut (see Fig. 4A-C, paragraphs [0038]-[0041]).  
It would have been obvious to a person of skill in the art at the time of the effective filing date that the wafer could have been flipped because Brouvillette teaches that this creates a cleaner cut by having two entrance cuts rather than an exit cut (see paragraph [0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVAN G CLINTON/Examiner, Art Unit 2816 

/MONICA D HARRISON/Primary Examiner, Art Unit 2815